Citation Nr: 0032394	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-10 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to a service connected bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


REMAND

The veteran served on active duty from August 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).  

The Board notes that in a July 1997 document, the veteran has 
withdrawn from appellate status a claim for entitlement to an 
increased evaluation for his bilateral foot disability.  

The veteran contends he is entitled to service connection for 
depression as secondary to his service connected disability 
of both feet.  He has testified that the pain and difficulty 
obtaining employment due to his foot disability has caused 
him to have depression.  He has also submitted evidence to 
support this claim, including letters from VA physicians 
dated in March 1998, April 1998 and February 1999, which 
state that the veteran's foot problems may be causing or 
contributing significantly to his depression.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Furthermore, the Board notes that the only VA examination 
which addressed his psychiatric complaints in December 1997, 
did not address the question regarding whether the veteran's 
service-connected foot disability may be causing or 
aggravating the veteran's psychiatric disability.  The Board 
directs this matter to the RO for further development, to 
include consideration of the principles outlined in the case 
of Allen v. Brown, 7 Vet. App. 439 (1995) in the disposition 
of this matter.  The Court has held that when aggravation of 
a veteran's nonservice-connected disorder is proximately due 
to or the result of a service-connected disability, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability that existed prior to 
the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review before the 
examination.  The examiner should 
determine whether it is more likely, less 
likely or as likely as not  that any 
psychiatric disorder was incurred in or 
is related to the veteran's period of 
active service.  Further, if a 
psychiatric disorder is not shown to be 
related directly to service, the examiner 
should provide an opinion as to whether 
it is more likely, less likely or as 
likely as not that any psychiatric 
disorder found was caused or chronically 
worsened (a measurable permanent 
increase) by the veteran's service-
connected bilateral foot disability.  If 
the latter, the examiner should specify 
what measurable degree of permanent 
disability is attributable to the 
service-connected foot disability over 
and above that not related to the 
service-connected foot disability.  A 
complete rationale, citing evidence 
relied upon in arriving at any 
determination, should be included.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal to include consideration under 
Allen v. Brown, 7 Vet. App. 439 (1995), 
in addition to consideration on another 
applicable bases.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





